Citation Nr: 0322779	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder as a 
result of exposure to herbicides and/or nerve gas. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to April 
1972.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
service connection for a heart disorder as a result of 
exposure to herbicides and/or nerve gas and for post-
traumatic stress disorder.

In a June 2001 decision, the Board affirmed the denial of 
service connection for a heart disorder as a result of 
exposure to herbicides and/or nerve gas.  The Board also 
remanded the issue of entitlement to service connection for 
post-traumatic stress disorder.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated that portion of the 
Board's decision which denied service connection for a heart 
disorder as a result of exposure to herbicides and/or nerve 
gas and remanded the matter back to the Board for development 
consistent with the Secretary's Motion for Partial Remand and 
to Stay Further Proceedings.  The case is once again before 
the Board for appellate review. 

In a January 2001 brief, the veteran's representative appears 
to have raised issues concerning service connection for an 
anxiety disorder and schizophrenia.  As these matters have 
not been procedurally developed for appellate review, the 
Board refers them back to the RO for appropriate action.


REMAND

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  

Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  As part 
of that notice, the Secretary shall indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002). 

In this case, the Court in its January 2003 stated that a 
remand to the Board was necessary in this case because the 
Board in its June 2001 decision failed to discuss adequately 
the amended duty to notify; specifically, the Board failed to 
discuss the requirement to notify an appellant of the 
information necessary to substantiate the claim, and the 
requirement that that notification indicate what evidence, if 
any, would be gathered by the appellant, and which evidence 
would be provided by VA.  See Charles v. Principi, supra; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not been provided with notice of these provisions 
of the VCAA.  Since the Court's determination, however, the 
United States Court of Appeals for the Federal Circuit held 
in Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003) 
that Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) 
does not apply retroactively, and overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Holliday v. Principi, 
14 Vet. App. 280 (2001) to the extent they conflict with the 
Supreme Court's and the Federal Circuit Court's binding 
authority.  However, the Board notes that the VA is not 
precluded from providing notice to the appellant and his 
representative of the information and evidence necessary to 
substantiate the current service connection claim and which 
specific evidence, if any, the claimant is expected to obtain 
and submit, and which specific evidence will be retrieved by 
VA; in fact, the Board has been directed to do so by the 
Court's January 2003 order in this case.  Accordingly, the 
Board concludes that this case must be remanded to the RO 
prior to rendering an appellate decision so that it can 
comply with the notification and development requirements of 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
Board cannot correct this deficiency at this time.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is hereby remanded to the RO for the 
following action:

The RO should consider the veteran's 
claim under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  In doing so, the RO should 
ensure that the notification and 
assistance requirements of the VCAA are 
satisfied.  The RO should specifically 
set forth which evidence, if any, the 
veteran is to provide and which evidence, 
if any, VA will attempt to obtain.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished with a 
supplemental statement of the case, if in order, and be 
provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




